DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2020 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 10/21/2020.
Claims 1-2, 4, 7-8, 11, 14, 20, 25-26 and 32-33 are currently amended. Claims 3, 5-6, 9-10, 12-13, 15 are previously presented. Claims 16-19, 21-24, 27-31 and 34-37 are cancelled. Claims 38-39 are newly presented. Claims 1-15, 20, 25-26, 32-33 and 38-39 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  “to geminate the grain or legume kernels” in line 8 and line 11 should read “to geminate the grain or the legume kernels”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the enhanced protein and fiber content product” should read “the product with enhanced protein and fiber content”. Appropriate correction is required.
Claim 38 is objected to because of the following informalities:   “kernel” in line 12 should be in plural form for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 20, 25-26, 32-33 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “to germinate the grain or legume kernels to provide a partially germinated substrate that is not malted and is not fully sprouted” in line 8-9. Claim 32 recites “to germinate the starch-containing substrate grain, seed, legume or bean kernels to provide a partially germinated substrate that is not malted and is not fully Claim 38 recites “to germinate the grain, seed, legume  or bean kernels to provide a partially germinated substrate that is not malted and has acrospires having a length no longer than ¼ to 1/3 the length of the grain, seed, legumes or bean kernel” in line 8-11. Claim 39 recites “to germinate the grain, seed, legume or bean kernels to provide a partially germinated substrate that is not malted wherein the second length of time extends from 12-24 hours” in line 8-10. However, claims 1, 32 and 38-39 recites the steps of water soaking, water flushing and the partial germination, which is essentially a conventional malting process that includes the steeping and partial germination. It is thus not clear how the partial germinated substrate as recited in the claims is not malted, and if that is the case what is the difference between the process of claim 1, 32 and 38-39 and a malting process? For the purpose of examination, the limitation “that is not malted” is not considered. Clarification is required. 
Claim 6 recites “wherein the sweetened liquid is used as an ingredient in energy drinks, smoothies, nutrition bars, and protein bars”. It is not clear if the sweetened liquid has to be used in all of these foods or only one of the foods to meet the claim. For the purpose of examination, art that teaches using the sweetened liquid in one of the foods is interpreted to meet the claim. Clarification is required.
Claim 13 recites “wherein the amylase enzymes are provided by a germinated or malted grain and seed-based product”. It is not clear what “a germinated or malted grain and seed-based product” is referring to. Isn’t a germinated or malted grain a seed-based product? Clarification is required.
Claim 32 recites “a composition of protein at least 100% greater than a commercial all-purpose flour (APF), fiber at least 100% greater than APF and a starch content at least 50% less than APF”. However, it is not clear how much protein, fiber and starch contents “a commercial all-purpose flour” contains because the amounts of protein, fiber and starch of an AFP vary. For example, protein content in branded AFP varies from 7%-12%; net carbohydrate in a regular AFP is high but a low carb keto all-purpose flour contains very low amount of carbohydrate. Thus a skilled artisan will not able to determine the scope of the claim. Clarification is required.
Claim 33 recites “wherein the glycolytic enzyme is implemented as an amylase from barley, wheat, other naturally occurring food sources or a synthetic glycolytic enzyme is used to degrade starch and other simple and/or complex carbohydrates within the substrate”. It is not clear what “the glycolytic enzyme is implemented as an amylase” means. Does it mean that the glycolytic enzyme is an amylase? For the purpose of examination, the limitation is interpreted to mean that the glycolytic enzyme is an amylase from barley, wheat, other naturally occurring food sources, or a synthetic glycolytic enzyme being used to degrade starch and other simple and/or complex carbohydrates within the substrate. Clarification is required.
Claims 2-15, 20 and 25-26 depend from claim 1 and claim 33 depends from claim 32, and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004,  pages 1-245 (hereinafter “Briggs”) in view of Moser, US Patent Application Publication No. 2012/0309038 (hereinafter “Moser”) and Growler, Spent, but Still of Value: Ideas for Re-using Brewing Grains [Online], published Dec. 26, 2012, [retrieved on 2020-12-29]. Retrieved from the Internet: <URL: https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/> (hereinafter “Growler”).
Regarding claims 1 and 25, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41, para. under “2.2 Malting”); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing”); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3), the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature (77 ºC) for a fifth period of time (page 111, 2nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture (page 111, 2nd para., Fig. 4.3); separating the mixture into a liquid portion and a solid portion  (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent nd para. and Table 4.25; page 92, 4th para.), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
Briggs teaches that spent grains are of value as a foodstuff (page 92, 4th para.), but is silent regarding using the spent grains to displace a volume of commercial all-purpose flour by 50-100% for the preparation of foods for human consumption. 
Growler teaches that spent grains from beer making impart a nutty flavor, give great texture, and can be used to create an impressively diverse range of bakery-fresh treats. One of the easiest ways to incorporate spent grain into desserts and other baked goods, is to dry it out and process it into flour. Then you can simply replace traditional flour such as all-purpose flour in any recipe (or do half and half to achieve softer textures) with your spent grain flour (para. 1-2 and para. under “Spent grain waffles). 
Both Biggs and Growler are directed to spent grains from the beer making process. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Growler teaches drying and grinding the spent grains into flour and using the flour to make desserts and baked goods (para. 2, and para. “Reusing spent grain flour”), the baking goods being necessarily a cereal product.
Regarding claims 3-4, Briggs teaches rinsing the solid portion to remove additional residual sugars (e.g., sparging; page 139, para. under “4.3.8 Wort separation and sparging”). Growler teaches the step of milling (e.g., grinding) the spent grain into flour (para. under “Reusing spent grain flour”). 
Regarding claim 5, Briggs teaches the step of filtering the liquid portion (page 109, 3rd para.; page 139, first para.) to remove any particulate material and thereby form a sweetened liquid (e.g., wort).
Regarding claim 9, Briggs teaches the step of drying (e.g., kilning) to halt the germination step (page 21-22, para. under “1.2 Malts”), which will necessarily put the substrate in a dormant condition. Briggs also teaches that the milling is dry milling (page 22, para. under “1.5 Milling and mashing in”).
Regarding claim 11, Briggs teaches re-hydrating the dry-milled substrate by heating a mixture of water and the dry-milled substrate at a sixth temperature for a sixth period of time to prepare the mixture for saccharification, the mixture of water and the dry-milled substrate being the mixture used during the third period of time (e.g., page nd para.; page 210, bottom para., hot water was placed in a wooden tub or tun, and the grist (malt that had been ground between millstones) was mixed and mashed).
Regarding claims 12-14, the limitations “the amylase enzyme is a synthetic amylase”, “the amylase enzyme is provided by a germinated or malted grain and seed-based product”, and “the amylases are provide by a malted barley comprising 5% to 50%, by weight” are merely product-by-process descriptions of the amylase used for mashing. Briggs in view of Moser and Growler, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claims, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by Briggs in view of Moser and Growler, and adding amylase of different sources as recited in claims 12-14.
Regarding claim 15, Briggs as recited above, teaches a mashout temperature of 77 ºC (page 111, 2nd para., Fig. 4.3), this temperature will necessarily reduce bacterial presences in the mixture.
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claims 1 and 5, in further view of Baum US Patent Application Publication No. 2008/0317725 (hereinafter “Baum”). 
Regarding claim 6, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding the sweetened liquid is used as an ingredient energy drinks, smoothies, nutrition bars, and protein bars. Baum teaches that malt .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claims 1 and 5, in further view of Stahl US Patent Application Publication No. 2009/0031458 (hereinafter “Stahl”). 
Regarding claims 7-8, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding removing a portion of water to provider a concentrated wort or removing water to produce a crystalline form. 
Stahl teaches concentrating wort (e.g., malt extract) from barley to concentrated liquid (e.g., syrup) and to crystalline form (e.g., powder) so as to simplifying storage and transportation ([0053-0055]). 
Both Briggs and Stahl are directed to worts from barley. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by concentrating the wort to syrup or crystalline form for the purpose of simplifying storage and transportation.
The limitation “sweetener” is interpreted not to further limit claim 7. Given that Briggs in view of Moser, Growler and Stahl teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser, Growler and Stahl will lead to a concentrated wort that is materially indistinguishable from the liquid .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Briggs in view of Moser and Growler as applied to claims 1 and 9, in further view of Smith, Storing Your Beer Brewing Hops, Grain and Yeast [Online], published Feb. 8, 2014, [retrieved on 2019-09-27]. Retrieved from the Internet: <URL: http://beersmith.com/blog/2014/02/08/storing-your-beer-brewing-hops-grains-and-yeast/> (hereinafter “Smith”).
Regarding claim 10, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding storing the dormant partially germinated substrate in storage containers for subsequent use. 
Smith teaches storing the malted barley in a container (e.g., refrigerator) to avoid excessive heat and moisture (para. under “Malted Barley Grains). 
Both Briggs and Smith are directed to malted grains. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by storing the malted grain in a container to avoid excessive heat and moisture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claim 1, in further view of Mayer, “Production of a saccharifying rice malt for brewing using different rice varieties and malting parameters”, J. Agric. Food Chem., 2014, 62(23), pages 5369-77 (hereinafter “Mayer”).
Regarding claim 20, Briggs teaches the starch containing substrate is cereal grain such as barley, wheat, rye, oats, sorghum or millet, but is silent regarding the starch containing substrate being rice. 
Mayer teaches that rice is suitable for germination (e.g., malting) and is suitable for being subjected to a mashing (saccharification) process (Abstract). 
Both Briggs and Mayer are directed to germination and saccharification processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by replacing barley with rice because the prior art has established that rice is an art recognized starch containing substance suitable for germination and saccharification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Further regarding claim 20, the limitation “the amylase enzyme is provided by a malted barley or a malted rice is merely a product-by-process description of the amylase used for mashing. Modified Briggs, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claim, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by modified Briggs, and adding amylase of different sources as recited in claim 20.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claim 1, in further view of Zamprogna US Patent Application publication No. 2013/0149427 (hereinafter “Zamprogna”) and Bergsma US Patent Application Publication No. 2012/0034659 (hereinafter “Bergsma”).
Regarding claim 26, Briggs in view of Moser and Growler is silent regarding the starch containing substrate being legumes. 
Zamprogna teaches that legume is suitable for being malted [0108]. Bergsma teaches that legume is suitable for being subjected to saccharification to prepare fermentable sugars by enzyme hydrolysis ([0153]; [0155]; [0161-0162]). 
Briggs, Zamprogna and Bergsma are all directed to starch containing substrates for malting or saccharification. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by replacing barley with legumes because the prior art has established that legumes is an art recognized starch containing substance suitable for germination and saccharification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
	
	
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004,  pages 1-245 (hereinafter “Briggs”) in view of Moser, US Patent Application Publication No. 2012/0309038 (hereinafter "Moser”).
Regarding claim 32, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture atmosphere, page 21-22, para. under “1.2 Malts”; page 31-41); kilning to halt the germination step (page 21-22, para. under “1.2 Malts”; page 31-41); following the second period of time, milling the partially germinated substrate by a method such as dry milling to fracture grain hulls so as to release the starch for saccharification (e.g., the malt is broken up to a controlled extent by milling to create the grist; dry milling is used; page 22-23, para. under “1.5 Milling and mashing in”); heating a mixture of water and the milled partially germinated substrate at a third temperature (e.g., 63 ºC and 70 ºC) for a third period of time (page 111, 2nd para., Fig. 4.3), during which a glycolytic enzyme such as amylase is added to the mixture which necessarily initiates enzymatic digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (77 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3), the fourth temperature being greater than the third temperature, which denatures the glycolytic enzyme thus necessarily terminates any nd para., Fig. 4.3); separating the mixture into a liquid portion and a solid portion (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “for human consumption” is not considered to further limit the claim. Given that Briggs in view of Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Briggs in view of Moser is silent regarding the amounts of protein, starch and fiber in the spent grain as compared to a commercial APF, however, given that Briggs in view of Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim. It thus logically follows that the spent grains as disclosed by Briggs in view of Moser have the claimed protein, starch and fiber amount.
Regarding claim 33, Briggs in view of Moser as recited above, teaches that the glycolytic enzyme is amylase (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing).
The limitations “an amylase from barley, wheat, other naturally occurring food sources or a synthetic glycolytic enzyme” is merely product-by-process descriptions of the amylase added to the mixture for mashing. Briggs in view of Moser, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claim, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by Briggs, and adding amylase of different sources as recited in claim 32, and will inherently and necessarily is used to degrade starch and other simple and/or complex carbohydrates within the substrate to concentrate the natural fiber and proteins, while reducing the starch and sugar content of the substrate to thereby create solid product(e.g., spent grain) that contains fiber and carbohydrate.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd.,2004,  pages 1-245 (hereafter “Briggs”) in view of Colby, Making Malty Beers (II: Process) [Online], published 02/14/2014, [retrieved on 2020-12-31]. Retrieved from the Internet: <URL: https://beerandwinejournal.com/malty-ii/ > (hereinafter "Colby") and Moser, US Patent Application Publication No. 2012/0309038 (hereinafter “Moser”).
Regarding claim 38, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture atmosphere, page 21-22, para. under “1.2 Malts”; page 31-41); kilning to halt the germination step (page 21-22, para. under “1.2 Malts”; page 31-41); following the second period of time, milling the partially germinated substrate by a method such as dry milling to fracture grain hulls so as to release the starch for saccharification (e.g., the malt is broken up to a controlled extent by milling to create the grist; dry milling is used; page 22-23, para. under “1.5 Milling and mashing in”); heating a mixture of water and the milled partially germinated substrate at a third temperature (e.g., 63 ºC) for a third period of time (page 111, 2nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-nd para., Fig. 4.3) , the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature (77 ºC) for a fifth period of time (page 111, 2nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture; separating the mixture into a liquid portion  and an undissolved solids, (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs does not teach that the partially germinated substrate has acrospires having a length no longer than ¼ to 1/3 of the barley grain. However, the claim merely recites that the germinated substrate has acrospires that have a length no longer than 1/4-1/3 of the length of the kernel, not that all the grain substrate have the claimed length or that the grains have the an average acrospires length of 1/4-1/3 of that of the kernel. In the instant case, Briggs teaches that the growth of acrospires roughly parallels the advance of modification in malting grains (page 45, 2nd para.). Malts consist of mixtures of grains with differing properties, (page 31, bottom para.) and that rd para.). As such, the inhomogeneity in raw grain material and in malting will inevitably produce grains that has short acrospire such as those that have length as recited in the claim. 
Further, the growth of acrospires roughly parallels the advance of modification in malting grains. Although Briggs teaches that in a desirable malting, majority of acrospires have a length of ¾-1/1 of the kernel length and a small amount of acrospires maybe overgrown (page 45, 2nd para.), undermodified malt can be used in brewing where exogenous enzymes are added and decoction mashing method is applied (page 66, 3rd para.; page 209, 3rd para.; page 23, 4th para.). Similarly, in the same field of endeavor, Colby teaches a method of making beer using undermodified malts so as to prepare a beer that has a malty characters (3rd para. under “Decoction Mashing). As such, before the effective filling date of the claimed invention, it is well known to use undermodified grain to make wort and beer. It thus would have been obvious to one of ordinary skill in the art to have optimized the degree of modification so as to make beer that has desired property. Given that the acrospire length is an indication of endosperm modification, the acrospire length as recited in the claim is merely an obvious variant of the prior art.
Briggs in view of Colby is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “can be used for human consumption” is not considered to further limit the claim. Given that Briggs in view of Colby and Moser teaches a process that is not manipulatively different from the claimed process, the process of modified Briggs t will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004,  pages 1-245 (hereinafter “Briggs”) in view of Horgan US Patent No. 3,897,569 (hereinafter “Horgan”) and Moser, US Patent Application Publication No. 2012/0309038 (hereinafter "Moser”).
Regarding claim 39, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate that have proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3) , the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature (77 ºC) for a fifth period of time (page 111, 2nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture; separating the mixture into a liquid portion and a solid portion (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs teaches a germination step but is silent regarding the duration of germination being 12-24 hours. However, Briggs teaches that during a germination step, acrospires grows which trigger the modification of endosperm and production of enzymes for mashing produced, and that germination time affects the enzyme level and malting losses (page 34-36, “2.2.2 Changes occurring in malting grain”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized germination time such that suitable amount of enzymes are produced and unnecessary malting losses are avoided. As such, the length of germination recited in the claim is merely an obvious variant of the prior art.
Further, in the same field of endeavor, Horgan teaches an improved malting process comprising steeping grains to initiate germination thereof, followed by subjecting the germinated grain to a treatment (e.g., pumping, temperature or chemical treatment) to restrict further growth and respiration of the grain, and malting the grain in a relatively short period without compromising the quality of the resulting malt. The subsequent malting may be carried out at a temperature between 20-40 ºC and the malting period is less than 48 hours (Abstract; column 1, line 36-68 to column 2, line 1-31). Horgan discloses in Example 1 a malting time of 24 hours (Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by applying the malting 
The malting as disclosed by Horgan overlaps or falls within that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “can be used for human consumption” is not considered to further limit the claim. Given that Briggs in view of Horgan and Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Horgan and Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Response to Declaration
The declaration under 37 CFR 1.132 filed 10/21/2021 by Mr. Michael Giroux is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.  
Mr. Giroux’s main argument is that the claimed invention differs from a malting process for brewing, in that the former is a partial germination process while the latter is full germination where the grain is fully sprouted.
This argument is not accurate, for the reason that malting process for brewing involves the partial germination, as opposed to a full germination as Mr. Giroux asserted. In particular, the primary reference Briggs as cited in the instant office action teaches “the grain is drained and is germinated to a limited extent in a cool, moist atmosphere…... the starchy endosperm is partly degraded, or “modified” ……When germination and “modification” are sufficiently advanced they are stopped by kilning” (page 21-22, para. under “1.2 Malts”), which clearly points to a partial germination. Similarly, Targan and Palmer as relied upon in the office action filed 04/22/2020 teach that “[T]he last step in the malting process is kilning or drying, which halts the germination process at its peak of enzyme development and starch modification” (Targan, column 2, line 6-7), and that “[T]he malting process allows the grain to partially germinate, making the seed's resources available to the brewer” (Palmer, page 112, 2nd para.) respectively, which also suggests that malting in brewing is undoubtedly a partial germination of barley grain. Further, references published before the effective filling date of the claimed invention are confirming that malting process involves a partial germination of the grain, for example, Griese US PGpub 2011/0117239 in [0101] teaches that “the traditional malting process, in which e.g. barley is allowed to partially germinate, activates enzymes that break down the complex polysaccharides into simple sugars”. Mr. Giroux appears to have mistaken the fully sprouted/germinated grain for fully modified grain. In a malting process, a brewer or 
Mr. Giroux asserts on para. 9 of the declaration that the limitation that the acrospires have a length no longer than ¼ to 1/3 the length of kernel clearly describe the difference between the claimed invention with the malting process.
This argument is not persuasive. Claim 38 merely recites that the germinated substrate has acrospires that have a length no longer than 1/4-1/3 of the length of the kernel, not that all the grain substrate have the claimed length or that the grains have the an average acrospires length of 1/4-1/3 of that of the kernel. As enumerated in the instant action, a malting process will inevitably produce grains with a distribution of acrospire length including those having acrospire having the claimed length, for the reason that homogeneities exist in barley and in malting conditions. 
Mr. Giroux asserts on para. 10 of the declaration that the limitation that the germination is performed for 12-24 hours clearly describe the difference between the claimed invention with the malting process.
This argument is not persuasive. As enumerated in the instant office action, prior art recognizes that time of germination is a result effective variable thus it would have been obvious to one of ordinary skill in the art to have optimized the duration of 
In summary, Mr. Giroux’s arguments regarding malting are merely allegations that lack factorial or evidentiary support, and is contradictory with the preponderance of references published before the filling date of the claimed invention. Therefore, the declaration filed is determined not to be sufficient in rebutting the prima facie case of obviousness. 

Response to Arguments
Applicant's arguments filed 10/21//2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 13-15 of the Remarks are moot in view of the new ground of rejection set forth in the instant office action.
The rest of Applicant’s arguments on pages 15-19 of the Remarks regarding partial germination, on claims 38-39, and on declaration is addressed in “Response to Declaration” part of the instant office action.
Applicant’s argument on page 20-22 regarding Carr is moot in view of the new ground of rejection set forth in the instant office action.
Applicant argues on page 22 of the Remarks that Baum is non-analogous art. This argument is not persuasive. Baum teaches using wort (e.g., malt extract) to make food, so do Briggs and the claimed invention. Therefore, Baum is reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01.
Applicant’s argument on page 22-23 regarding Baum fails to teach the process of claim 1 is piecemeal. While Baum does not disclose all the features of the present claimed invention, Baum is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant’s argument on page 23-24 regarding Gao is moot in view of the new ground of rejection set forth in the instant office action.
Applicant’s arguments on pages 24-25 of the Remarks regarding McCaig are moot in view of the new ground of rejection set forth in the instant rejection.
Applicant argues on page 25-26 of the Remarks that Smith provides no rationale for modification. This argument is not persuasive. Smith teaches storing the malted barley in a container (e.g., refrigerator) to avoid excessive heat and moisture (para. under “Malted Barley Grains), which is a clear motivation.
Applicant’s argument on page 26 of the Remarks regarding Smith fails to teach the process of claim 1 is piecemeal. While Smith does not disclose all the features of the present claimed invention, Smith is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues on page 25-26 of the Remarks that Mayer provides no rationale for modification. This argument is not persuasive. Mayer teaches that rice is suitable for germination (e.g., malting) and is suitable for being subjected to a mashing prima facie obviousness determination. (MPEP 2144.07).
Applicant’s argument on pages 26-27 of the Remarks regarding that Mayer fails to teach the process of claim 1 is piecemeal. While Mayer does not disclose all the features of the present claimed invention, Mayer is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).
For the same reason enumerated above, applicant’s argument on pages 27-28 of the Remarks regarding Zamprogna and Bergsma are not persuasive.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791